Citation Nr: 1546882	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected residuals of prostate cancer.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1967, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not meet the criteria for a rating in excess of 60 percent for the residuals of his prostate cancer because he is at the maximum rating for voiding dysfunction and the Veteran does not exhibit symptoms of renal dysfunction. 

2.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1110, 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through an October 2011 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, private treatment records, several VA examination reports, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a pertinent VA medical examination in October 2011.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The examination is adequate because it reflected review of the claim file and described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Increased Rating for Prostate Cancer Residuals

The Board notes that disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Section 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides: following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as either voiding dysfunction or renal dysfunction, whichever is the predominant disability. 

Currently, the Veteran is rated at 60 percent under the criteria for voiding dysfunction.  The criteria for rating voiding dysfunction requires the condition to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With regard to urine leakage, the regulation provides that the maximum rating is 60 percent which entails the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  There are no higher ratings available for voiding dysfunction.

The criteria for rating renal dysfunction provides that an 80 percent rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent rating is warranted where the Veteran requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

Increased Rating Discussion

As a preliminary matter, the evidence does not show, and the Veteran does not claim, that there has been local reoccurrence or metastasis of his prostate cancer.  Therefore, the Board finds that Veteran's prostate cancer must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Next, the Board notes that the Veteran does not claim, and the evidence does not show, that his prostate cancer residuals include renal dysfunction.  His primary issue is frequency of urination and the need to wear absorbent materials.  Renal dysfunction is not implicated because the medical evidence of record does not reflect persistent edema and albuminuria, raised BUN or creatinine levels, or the need for dialysis.  Moreover, the record reflects no history of recurrent or symptomatic urinary tract or kidney infections and there are no lay statements on record indicating the Veteran complains of renal dysfunction.  See October 2011 VA examination report.  The record also does not reflect that the Veteran suffers from generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

Therefore, the Board finds that the predominant residual dysfunction of the Veteran's prostate cancer is a voiding dysfunction.  However, the Board notes that the 60 percent rating the RO already granted the Veteran for his prostate cancer is at maximum rating possible for voiding dysfunction under 38 C.F.R. § 4.115a, and no other Diagnostic Codes are applicable to this case.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's disability because his only manifestation is urinary incontinence.  The rating criteria under Diagnostic Code 7528 provide for varying levels of severity based on the frequency of voiding and the use of absorbent materials.  The rating of 60 percent is applicable when absorbent materials must be changed more than four times per day.  The Veteran requires the wearing of absorbent materials which must be changed more than four times per day and this is explicitly contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's prostate cancer residuals and referral for consideration of extraschedular rating is not warranted.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran contends that his service-connected residuals of prostate cancer and his service-connected psychiatric disorder together prevent him from securing or following any substantially gainful occupation.  Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The evidence shows that the Veteran's service-connected depressive disorder and residuals of prostate cancer make employment in any type of position extremely difficult.  The Veteran last worked in 2001 and previously worked on and off for approximately 24 years at a chemical plant as a lab technician.  In the February 2011 examination, the Veteran reported difficulties at work due to his being argumentative and indicated that he was only able to maintain employment because he was friends with the plant manager.

The evidence shows that the Veteran's residuals of prostate cancer include voiding dysfunction with urine leakage.  See October 2011 VA examination report.  This examination report reflects that the Veteran has to change his absorbent material more than four times per day.  The Veteran also indicated that he gets up three to four times at night to void.  In the January 2007 VA examination, the Veteran reported that it was difficult to determine the frequency of his urination during the day because he wears diapers, and that he needed to change the diaper six to seven times per day.  The Veteran further noted that he limits his fluid intake after three in the afternoon and the effects of prostate cancer cause significant fatigue.  See January 2007 VA examination report. 

Further, the medical evidence shows that the Veteran's depressive disorder symptoms result in chronic sleep impairment, difficulty concentrating, irritability or outbursts of anger, feelings of detachment from others and difficulty establishing and maintaining effective work and social relationships.  For example, a September 2006 VA treatment note indicates the Veteran reported problems initiating and maintaining sleep, nightmares, night sweats, poor attention and concentration, feelings of social isolation, depressed mood, lack of energy, crying spells, and loss of interest in pleasure.  The February 2011 VA examiner noted the Veteran suffered from poor sleep, and nightmares with military trauma exposure content.   Numerous VA treatment notes indicate the Veteran had poor attention, concentration and memory.  See, e.g., December 2006 VA treatment note and October 2006 VA treatment note.  The Veteran reported difficulties at work due to his being argumentative.  See February 2011 VA examination report.  A family friend sent in a statement noting the Veteran struggled with anger issues that affected his employment prospects significantly.  See January 2011 statement of B.H.  A statement from the Veteran's wife further noted the Veteran struggled with anger and patience as well as trouble sleeping and intense depressive episodes.   She also indicated that she had trouble getting the Veteran to participate in social affairs.  See December 2010 statement of J.D.

By contrast, the October 2011 VA examiner found that the Veteran was "capable of sedentary to light duty employment, based on his [service connected] conditions."  The Board finds that this October 2011 opinion in regard to the Veteran's ability to obtain gainful employment is of limited probative value as the VA examiner did not provide sufficient discussion and rationale showing full consideration of the Veteran's particular circumstances, including his education level and employment history.  38 C.F.R. § 4.16.  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").
  
As noted above, the Veteran informed the February 2011 VA examiner that he had difficulty getting along with coworkers when he was working.  Friends and family members indicate the Veteran struggles with anger and patience as well as intense depressive episodes.  See January 2011 statement of B.H. and December 2010 statement of J.D.  The Veteran's depressive symptoms also cause clinically significant distress or impairment in social and occupational functioning.  See February 2011 VA examination report.  Further, the Board finds competent and credible the Veteran's report his social and industrial impairment related to his urinary incontinence that requires the regular changing of absorbent materials and difficulty sleeping.  The Board thus finds that the Veteran is unable to secure and follow a substantially gainful occupation due to his residuals of prostate cancer and depressive disorder and entitlement to a TDIU is warranted.  


ORDER

A rating in excess of 60 percent for residuals of prostate cancer is denied.

Subject to the law and regulations governing payment of monetary benefits,,  a total disability rating based on individual unemployability due to service-connected disabilities granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


